NOTE: ThiS order is nonprecedential
~ United States Court of AppeaIs
for the Federal Circuit
PSC VSMPO-AVISMA CORPORATION
AND VSMPO-TIRUS, U.S., INC.,
Plaintiffs-Cr0ss Appellants,
V.
UNITED STATES,
Defen.dc1n,t-Appellee,
AND
US MAGNESIUM LLC,
Defen.dan,t-Appelloznt.
` lo
2011-1370, -1395
Appea1s from the United States Court of International
Trade in consolidated case nos 08-CV-{)321 and 08-CV-
0366, Judge Judith M, Barzilay.
ON MOTION
ORDER
The United States moves without opposition for the
court to enter a scheduling order permitting the United

PSC VSMPO-AVISMA v. US
2
States to file its response brief within 40 days after the
cross-appellants brief is filed
Upon consideration thereof
IT lS ORDERED THATZ
The motion is granted
AUG 1 9 2011
Date
cc: John M. Gurley, Esq.
Stephen A. Jones, Esq.
Renee Gerber, Esq.
s21
FOR THE COURT
fsi J an Horbaly
J an Horbaly
Clerk _
D
s.s. co EPPEALs F0R
ms Lc1RcucT
AUG 1 8 2011
.IAN HORBAL‘!
CLEM
mc
351
E'\'!Q_n
§'nP"